THE assignor of the plaintiff owed the plaintiff $500, for which she held his note. He assigned to her property to the amount of $900, taking up his note, she agreeing that after collecting enough to pay her note, she would apply the balance in payment of the claims of two other creditors of the assignor; and if anything remained after that, to distribute the balance among the remaining creditors, c. The defendants, as attaching creditors of the assignor, took the property assigned to the plaintiff, for which suit was brought. The jury found that there was no fraud in the assignment, and the only question was whether the plaintiff was entitled to recover the full value of the property, or only the amount of what was due to her from the assignor.
HELD, that the question of fraud being found in favor of the plaintiff, she was entitled to recover the full value of the property, instead of the amount only due her from the assignor, and that any error in the charge of the judge respecting that rule of recovery, the defendant had no right to complain of, as the finding under it should have been for the full value of the property. *Page 421